Case: 2:20-cv-01888-ALM-CMV Doc #: 20 Filed: 01/18/21 Page: 1 of 2 PAGEID #: 89




                   UNITED STATES DISTRICT COURT
                 FOR THE SOUTHERN DISTRICT OF OHIO

                                         )
                                         )
SARAH SLAUGHTER,                         ) Case No.:
                                         )
             Plaintiff.                  ) 2:20-cv-01888-GCS-CMV
                                         )
      v.                                 )
                                         )
REGIONAL ACCEPTANCE                      )
CORPORATION,                             )
                                         )
                Defendant.               )

                          NOTICE OF SETTLEMENT

      TO THE CLERK:

NOTICE IS HEREBY GIVEN that the parties in the above-captioned case have

reached settlement. The parties anticipate filing a stipulation of dismissal of this

action with prejudice pursuant to Fed. R. Civ. P. 41 (a) within sixty (60) days.



Dated: January 18, 2021                By: /s/ Jacob U. Ginsburg
                                         Jacob U. Ginsburg, Esquire
                                         Kimmel & Silverman, P.C.
                                         30 E. Butler Pike
                                         Ambler, PA 19002
                                         Phone: (215) 540-8888
                                         Fax: (877) 788-2864
                                         Email: jginsburg@creditlaw.com
Case: 2:20-cv-01888-ALM-CMV Doc #: 20 Filed: 01/18/21 Page: 2 of 2 PAGEID #: 90




                          CERTIFICATE OF SERVICE

            I, Jacob U. Ginsburg, Esquire, do certify that I served a true and

correct copy of the Notice of Settlement in the above-captioned matter, upon the

following via CM/ECF system:

      Brian Donald Wright
      Faruki Ireland & Cox PLL - 3
      110 N. Main St., Suite 1600
      Dayton, OH 45402-1818
      Phone: 937-227-9910
      Fax: 937-227-3717
      Email: bwright@ficlaw.com
      Attorney for Defendant




Dated: January 18, 2021              By: /s/ Jacob U. Ginsburg
                                       Jacob U. Ginsburg, Esquire
                                       Kimmel & Silverman, P.C.
                                       30 E. Butler Pike
                                       Ambler, PA 19002
                                       Phone: (215) 540-8888
                                       Fax: (877) 788-2864
                                       Email: jginsburg@creditlaw.com
